Citation Nr: 1117188	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 2007, for the initial grant of service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of July 2007 and September 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran requested a video-conference hearing in connection with the current claims.  The hearing was scheduled for January 2011, but a notation in the claims file indicated that this hearing was cancelled.  Therefore, the Board will process the Veteran's claims as though his request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

On February 24, 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested in writing withdrawal of the appeal for entitlement to an effective date earlier than October 15, 2007, for the initial grant of service connection for tinnitus, entitlement to an initial compensable evaluation for right ear hearing loss, and entitlement to service connection for left ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issues of entitlement to an effective date earlier than October 15, 2007, for the initial grant of service connection for tinnitus, entitlement to an initial compensable evaluation for right ear hearing loss, and entitlement to service connection for left ear hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  On February 24, 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested in writing withdrawal of the appeal for entitlement to an effective date earlier than October 15, 2007, for the initial grant of service connection for tinnitus, entitlement to an initial compensable evaluation for right ear hearing loss, and entitlement to service connection for left ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of entitlement to an effective date earlier than October 15, 2007, for the initial grant of service connection for tinnitus is dismissed.

The appeal of entitlement to an initial compensable evaluation for right ear hearing loss is dismissed.

The appeal of entitlement to service connection for left ear hearing loss is dismissed.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


